USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 1 of 12


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                       SOUTH BEND DIVISION


UNITED STATES OF AMERICA            )
                                    )
            v.                      ) CASE NUMBER: 3:18-CR-00072-RLM
                                    )
MARVIN CATES                        )


           UNITED STATES’ RESPONSE TO DEFENDANT’S
              MOTION TO WITHDRAW GUILTY PLEA

      Comes now the United States of America by Thomas L. Kirsch II, United

States Attorney for the Northern District of Indiana, through Molly E.

Donnelly, Assistant United States Attorney, to respond to defendant’s motion

to withdraw his guilty plea and request that the Court deny the motion.

      A.    Applicable legal standards.

      “Plea agreements essentially are contracts between government and

defendant, and their utility to either party depends upon the assurance of

enforcement.” United States v. Underwood, 174 F.3d 850, 854 (7th Cir. 1999)

(citations omitted). “[A] defendant has no absolute right to withdraw a guilty

plea.” United States v. Schilling, 142 F.3d 388, 398 (7th Cir. 1998). After the

Court has accepted a guilty plea but before it imposes sentence, it can only

grant a defendant’s motion to withdraw the plea if the defendant “can show a
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 2 of 12


fair and just reason for requesting the withdrawal.” 1         Fed R. Crim. P.

11(d)(2)(B); see United States v. White, 597 F.3d 863, 867 (7th Cir. 2010);

United States v. Bennett, 332 F.3d 1094, 1099 (7th Cir. 1999). “The defendant

bears the burden of proving such a reason exists.” United States v. Coonce, 961

F.2d 1268, 1275 (7th Cir. 1992).

      The “fair and just reason” showing is highly dependent on the

circumstances of each case; thus, the record of a defendant’s statements at the

Rule 11 hearing is of primary importance. White, 597 F.3d at 867. Rule 11

requires that the judge inform the defendant of certain rights and the waiver

of those rights as well as address certain topics, including the nature of the

charge to which the defendant is pleading guilty; the maximum and mandatory

minimum penalties authorized by statute; the court’s obligations regarding

sentencing; the absence of threat, coercion, or outside promise; and the

defendant’s satisfaction with his counsel’s representation. See Fed. R. Crim.

P. 11(b); United States v. Blalock, 321 F.3d 686, 688-89 (7th Cir. 2003); Bennett,

332 F.3d at 1099.

      “Representations made at a Rule 11 plea colloquy are given a

presumption of verity . . . and the defendant bears the burden of demonstrating

a fair and just reason to permit withdrawal of the guilty plea.” Bennett, 332



1
 A withdrawal of this type is separate from a court’s rejection of a plea
agreement under Rule 11(c)(5). Fed R. Crim. P. 11(d)(2)(A).

                                        2
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 3 of 12


F.3d at 1099 (citations omitted). Even if an allegation in a defendant’s motion

might appear to warrant withdrawal, it may be insufficient in light of the

statements the defendant made during his Rule 11 hearing. United States v.

Trussel, 961 F.2d 685, 689 (7th Cir. 1992). The objective of a Rule 11 hearing

“is to establish that the plea was knowingly and voluntarily made.” United

States v. Ellison, 835 F.2d 687, 693 (7th Cir. 1987). Accordingly, the

defendant’s answers in response to the court’s questions are a large part of the

court’s determination of whether the guilty plea was made knowingly and

voluntarily. Id. A defendant who seeks to “withdraw his plea on the ground

that his plea was not knowing and voluntary, contrary to his assertions at the

Rule 11 proceeding, faces a heavy burden of persuasion.” United States v.

Standiford, 148 F.3d 864, 867 (7th Cir. 1998), citing Ellison.

      Here, the defendant’s claimed “fair and just reason” for withdrawing his

guilty plea is that he entered the plea under duress. DE 51. Cates states that

he did not have enough time to decide whether or not to accept the plea. Id.

However, the record of the Rule 11 plea colloquy, conducted five days after

Cates signed the written plea agreement, establishes that his plea was

knowing and voluntary. Cates’s reason for seeking withdrawal is “insufficient

in the context of a record containing substantial indications of voluntariness

and lack of confusion.” Trussel at 689.




                                          3
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 4 of 12


      B.    Plea negotiations and change of plea hearing.

      In July of 2018, the government proposed a plea agreement to defense

counsel. See Exhibit 1. The proposed agreement contemplated a plea to being

a felon in possession of a firearm while also containing an appellate waiver and

a recommendation by the government for a three level reduction in offense

level for acceptance of responsibility. See id. Cates rejected that plea offer and

filed a motion to suppress in August. DE 24. On September 6, 2018, a hearing

was conducted on the suppression issue, and the motion was denied. DE 31.

Trial was set for September 25, 2018. Id.

      On September 11, 2018, the government informed defense counsel that,

based on laboratory testing results that had been received, it intended to seek

a superseding indictment for additional charges of possession with intent to

distribute heroin and cocaine as well as possessing a firearm in furtherance of

a drug trafficking crime. See Exhibit 2. The government proposed a plea

agreement that contemplated a plea to being a felon in possession of a firearm,

an appellate waiver, an agreement by the government not to seek additional

charges based on the controlled substances or on Cates’s testimony at the

suppression hearing, and no agreement by the government to recommend an

acceptance of responsibility reduction. See id. The government informed the

defense that because the trial date was only two weeks away, it would be




                                        4
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 5 of 12


seeking to supersede the indictment the following day if Cates did not wish to

plead guilty. See id.

      Defense counsel informed the government that he would not be able to

meet with Cates until after the government intended to seek the superseding

indictment. See Exhibit 3. The government responded that, in order to give

Cates sufficient time to consider his options so that he did not feel pressured,

it would extend the same plea offer to Cates even if the grand jury returned a

superseding indictment -- the only difference being that in the terms of the

plea, the government would agree to dismiss the additional charges rather

than agree not to seek the additional charges. See Exhibit 4. The following day,

September 12, 2018, defense counsel met with Cates, who signed the plea offer.

DE 34. No superseding indictment was sought.

      The change of plea hearing occurred before a magistrate judge five days

later, on September 17, 2018. DE 37. The hearing began by Cates confirming

that he wished to plead guilty. DE 55 at 3. Cates was asked whether he had

“enough time to discuss your case with” defense counsel, and Cates said that

he had. DE 55 at 7. The magistrate judge asked “specifically, have you had

enough time to discuss this plea agreement with him?” Id. Cates responded --

yes. Id. When asked whether Cates believed that defense counsel had properly

represented him in every way during the course of the case, Cates said that he

did believe that. DE 55 at 8. Cates also said that he was satisfied with counsel’s


                                        5
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 6 of 12


representation of him. Id. These sentiments echoed the signed plea agreement,

wherein Cates said that he believed and felt that “my lawyer has done all that

anyone could do to counsel and assist me and that I now understand the

proceedings in this case against me.” DE 34 at 7.

      Cates understood that as of the day of the change of plea hearing, even

though he had signed the plea agreement nearly a week previously, he still had

the right to plead not guilty. DE 55 at 10. Cates also understood that, barring

the Court not accepting the government’s agreement to not file additional

charges, he was “not going to be able to come back later and withdraw this plea

of guilty.” DE 55 at 14, 22. Later in the plea colloquy, the magistrate judge

again asked, “the only way you’re going to be able to withdraw this plea is if

[the Court] decides not to accept that particular binding portion of the plea,

right?” DE 55 at 23. Cates responded -- yes. Id.

      Cates confirmed that he understood “the possible consequences for [his]

plea of guilty.” DE 55 at 24. Cates said that no one had threatened him or

anyone else and that no one had “forced or pressured [him] or anyone else in

any way to make [him] plead guilty.” Id. He also said that no one had “made

any promises or assurances or predictions to [him] or to anyone else to cause

[him] to plead guilty.” Id. He had also acknowledged as much in his written

plea agreement, where he said that he offered his guilty plea “freely and

voluntarily and of my own accord, and no promises have been made to me other


                                       6
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 7 of 12


than those contained in this petition, nor have I been threatened in any way

by anyone to cause me to plead” guilty. DE 34 at 7. Cates said during the

hearing that he had read the written plea agreement, discussed it with defense

counsel, and understood it. DE 55 at 25. Cates ultimately pleaded guilty. DE

55 at 34. This Court adopted the report and recommendation of the magistrate

judge on October 3, 2018, accepted Cates’s plea of guilty, and found Cates

guilty. DE 39.

      C.    Cates was unambiguous in his understanding                   and
            acceptance of the terms of the plea agreement.

      Cates claims that he entered his plea under duress because he did not

have enough time to consider the terms of the plea agreement. DE 51. This

argument fails based on the record. At the Rule 11 plea colloquy, Cates said

that he had enough time to discuss the whole case, and the plea agreement

specifically, with defense counsel and that counsel had properly represented

him. DE 55 at 7-8. From the time he signed the plea agreement, Cates had

another five days to consider its contents before he actually changed his plea

at the hearing. DE 34, 37. Cates twice told the magistrate judge that he

understood that he would not be able to withdraw his plea in the future. DE

55 at 14, 23. Cates said that no one had forced or pressured him to make him

plead guilty. DE 55 at 24.




                                      7
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 8 of 12


      Cates’s sworn statements that he had enough time to discuss the plea

agreement with defense counsel and that no one had forced or pressured him

into pleading guilty “are given a presumption of verity.” Bennett, 332 F.3d at

1099. “The presumption of verity of a defendant’s statements in pleading guilty

is overcome only if the defendant satisfies a heavy burden of persuasion.”

United States v. Logan, 244 F.3d 553, 558 (7th Cir. 2001) (quotations and

citations omitted). Given the thorough Rule 11 colloquy here, Cates “faces an

uphill battle” in his attempt to withdraw his plea, and he has provided this

Court no reason why his sworn statements should not be believed. Id. “Rational

conduct requires that voluntary responses made by a defendant when entering

a guilty plea be binding.” Trussel, 961 F.2d at 689 (quotations and brackets

omitted).

      In United States v. Messino, 55 F.3d 1241 (7th Cir. 1995), the defendant

moved to withdraw his guilty plea based on claims that he was pressured and

coerced into pleading guilty by his attorney and his family, and that the

government improperly influenced his decision to plead guilty. Messino, 55

F.3d at 1246. The Messino Court looked at the Rule 11 plea colloquy, including

the defendant’s statement that no one had promised him anything or

threatened, forced, or coerced him into pleading guilty. Id. at 1250. The Court

determined that the plea colloquy established that the defendant’s

“contentions about coercion are unpersuasive and lack support in the record.”


                                       8
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 9 of 12


Id. at 1251. The same is true here. The record does not support Cates’s

contentions, and it in fact establishes that there is no “fair and just reason” for

Cates’s plea to be withdrawn.

      D.    The substance of Cates’s motion is belied by the plea
            negotiations and the timing of his attempted plea
            withdrawal.

      The Court need not look beyond the record of the plea colloquy to deny

Cates’s motion. But even if the Court looked at the substance of the plea

negotiations, Cates’s claims of duress based on inadequate time to consider the

plea agreement are unsupported. Communications between the government

and defense counsel show that the government extended the time for Cates to

consider the plea offer so that he would not feel rushed to make a decision, and

Cates later confirmed that he in fact did not feel rushed in his acceptance of

the plea agreement. Exhibit 4; DE 55 at 24. Moreover, the general substance

of the plea agreement was not new to Cates, as much of the actual plea

agreement was the same as the proposed plea that was rejected by Cates prior

to the suppression hearing.

      This Court is “entitled to take into account the timing of [a defendant’s]

request” to withdraw his guilty plea. United States v. Bowlin, 534 F.3d 654,

660 (7th Cir. 2008). Here, Cates had five days from the time he signed the plea

agreement to the time he actually pleaded guilty to inform the magistrate

judge that he felt pressured to enter into the plea agreement. He did not do so.


                                        9
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 10 of 12


 He had over two weeks from the change of plea hearing to the time the Court

 accepted his guilty plea to allege duress. He did not do so. He had another

 month and a half from when the Court accepted his guilty plea until the draft

 Presentence Investigation Report (“PSR”) was filed to say that he had not had

 enough time to consider the plea offer. He did not do so. It was not until after

 the draft PSR was filed that he moved to withdraw his guilty plea. DE 51. Two

 and a half months passed from the change of plea hearing to his motion to

 withdraw his plea. The timing of this motion points to the conclusion -- not that

 Cates felt pressured to accept the plea offer -- but rather that the sentencing

 guidelines calculation in the draft PSR was above his expectations. “Like many

 defendants before him,” Cates may be “unpleasantly surprised to discover” the

 recommendations of the draft PSR. Bowlin, 534 F.3d at 657. But that is not a

 “fair and just reason” to withdraw his guilty plea. “Nothing in this chain of

 events would support a finding that” Cates’s “plea of guilty was not knowing

 and voluntary.” Id. at 660-61.




                                        10
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 11 of 12


       D.    Conclusion.

       The record and the Rule 11 plea colloquy establish that Cates’s guilty

 plea was knowingly and voluntarily made. Plea negotiations and the timing of

 Cates’s motion to withdraw his plea contradict his allegations of duress. Cates

 has not presented a “fair and just reason” for his plea to be withdrawn. His

 motion should be denied.

 Dated: December 7, 2018


                                     Respectfully submitted,

                                     THOMAS L. KIRSCH II
                                     UNITED STATES ATTORNEY


                               By:   s/ Molly E. Donnelly
                                     Molly E. Donnelly
                                     Assistant United States Attorney
                                     Robert A. Grant Federal Building
                                     204 South Main Street
                                     Room M-01
                                     South Bend, Indiana 46601
                                     Office: (574) 236-8287
                                     Email: molly.donnelly@usdoj.gov




                                       11
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 59 filed 12/07/18 page 12 of 12




                          CERTIFICATE OF SERVICE

       I certify that on December 7, 2018, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF system that sent notification of such

 filing to defense counsel.

                                               s/ Chris Carson
                                              United States Attorney’s Office
                                              204 S. Main Street, Room M01
                                              South Bend, IN 46601
                                              (574) 236-8287




                                         12
